— In an action to recover escrow funds held for use of the plaintiffs by the defendant in the sale of real property, the defendant appeals from an order of the Supreme Court, Rockland County (Weiner, J.), dated June 21, 1990, which denied his motion for a trial de novo.
Ordered that the order is affirmed, without costs or disbursements.
The defendant was not entitled to demand a trial de novo following the arbitrators’ entry of an award against him, because of his failure to appear at the arbitration hearing (see, 22 NYCRR 28.12 [a]).
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.